Citation Nr: 0317914	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to higher initial evaluations for bilateral 
hearing loss disability, evaluated as noncompensably 
disabling from December 3, 1970, to March 15, 2000, and as 40 
percent disabling from March 16, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1960 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina.

The veteran was scheduled to testify at a formal hearing at 
the RO in February 2003, but withdrew this request and opted 
for an informal hearing with a decision review officer.

The Board notes that service connection for left ear hearing 
loss was granted by a rating decision dated in April 1971.  
Although the veteran's original claim indicated that he 
sought service connection for bilateral hearing loss, the 
April 1971 rating decision did not address hearing loss in 
the veteran's right ear.  The veteran submitted a claim for 
an increased rating in March 2000.  Pursuant to an appeal 
following the RO's adjudication of that claim, an RO Decision 
Review Officer concluded that the veteran's claim of 
entitlement to service connection for right ear hearing loss 
had not been adjudicated and had remained pending since 
December 1970.  The Decision Review Officer found that 
service connection was warranted for right ear hearing loss 
and granted that benefit effective December 3, 1970, the date 
of receipt of the veteran's original claim.  Accordingly, the 
issue was revised and is stated above to reflect that service 
connection for bilateral hearing loss has been in effect 
since that date.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The medical evidence of record does not support a 
compensable rating for bilateral hearing loss for the period 
from December 3, 1970, to March 15, 2000.

3.  For the period from March 16, 2000, the veteran manifests 
level VII hearing loss in the right ear and level VII hearing 
loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss for the period from December 3, 1970, to March 
15, 2000, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6296 
(1987); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss for the period from March 16, 
2000, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6296 (1987); 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

On the service separation examination in March 1964, the 
veteran's hearing was measured by audiometer.  That audiogram 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
40
55
LEFT
10
5
30
50
50

Speech discrimination was not tested.  In the summary of 
defects and diagnoses, the examiner indicated bilateral 
hearing loss.

On VA examination in March 1971, audiometric testing revealed 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
Not 
tested
Not 
tested
LEFT
0
5
40
50
50

Speech recognition testing was not conducted.  The veteran 
was noted to be consistent and cooperative.

As noted above, service connection has been in effect for 
left ear hearing loss disability since December 3, 1970.  
Although the veteran's claim was for entitlement to service 
connection for bilateral hearing loss, the RO did not 
consider the issue of right ear hearing loss at the time of 
the April 1971 rating decision which granted service 
connection for left ear hearing loss.

The veteran submitted a claim for increase in November 1993.  
His representative indicated that his hearing had worsened.  
He also noted that the veteran had been exposed to loud and 
high-pitched noise from jet engines during his active 
service.

The RO contacted the veteran by mail in December 1993, and 
informed him that evidence of treatment since service was 
necessary to support his claim and instructed him to identify 
medical treatment pertinent to his claim.  The veteran did 
not respond to the RO's letter, and in February 1994 the RO 
administratively denied the veteran's claim for increase.

A further claim for increase was received by the RO in March 
2000.  

A VA audiology examination was conducted in May 2000.  The 
veteran identified the greatest difficulty with hearing when 
on the telephone, watching television and in situations 
involving background noise.  The veteran had no complaints of 
tinnitus at the time of the examination.  Audiological 
testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
90
95
LEFT
30
30
75
90
85

Speech recognition testing scores were 52 percent in the 
right ear and 56 percent in the left.

The veteran was afforded an additional VA examination in May 
2001.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
85
95
LEFT
30
35
75
90
85

Speech recognition scores on the Maryland CNC word test list 
were felt to be unrepresentative of the veteran's 
communication ability.  Therefore, an alternate method 
resulted in scores of 80 percent for the right ear and 76 
percent for the left.  The veteran was noted to have been 
fairly consistent and cooperative.

The RO contacted the veteran via letter in June 2001 and 
informed him of a change in the law pertaining to VA's duty 
to assist a claimant.  The veteran was instructed to identify 
additional information or evidence pertaining to his claim.  
He did not respond with information or evidence in support of 
his claim.

A further VA examination was performed in July 2001.  The 
examiner noted that the veteran had always been very 
difficult to test and slow to respond.  She indicated that 
the veteran had required frequent reinstruction in the past 
and was reluctant to guess on word tests.  She noted that the 
veteran had no complaints of tinnitus at the time of the 
examination.  On audiometric testing, pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
90
100
LEFT
30
30
80
95
90

The examiner pointed out that the veteran's pure tone 
averages had historically been somewhat elevated compared to 
the speech reception thresholds, and that test consistency 
had been only fair.  The veteran's behavioral thresholds were 
also noted to be slightly suspect, but that he had been 
fairly consistent from one examination to the next.  Speech 
recognition scores were 76 percent bilaterally.

In an August 2001 statement, the veteran argued that the 
hearing loss in his right ear was related to his active 
service.  He maintained that a higher rating was in order for 
his hearing loss disability.

In a February 2003 decision, a Decision Review Officer (DRO) 
determined that service connection for hearing loss in the 
right ear was warranted.  He pointed out that the RO's April 
1971 rating decision had not addressed the veteran's right 
ear hearing loss, and that therefore, the issue of 
entitlement to service connection for right ear hearing loss 
had remained open since the filing of the original claim.  He 
concluded that service connection for right ear hearing loss 
was warranted from December 3, 1970, the effective date of 
service connection for the left ear.  He noted, however, that 
for the period from December 3, 1970, until March 15, 2000, a 
compensable evaluation was not warranted based on the 
evidence of record.


II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto and correspondence from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefit sought on appeal, the evidence and 
information needed to substantiate the claim, the information 
required of the veteran to enable the RO to obtain evidence 
on his behalf, and the assistance that VA would render in 
obtaining evidence on the veteran's behalf.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder, and the veteran has been afforded 
appropriate VA examinations of his hearing loss disability.  
He has not alleged that his hearing loss disability has 
worsened since his most recent VA examination.  Neither the 
veteran nor his representative has identified any other 
evidence or information which could be obtained to 
substantiate the claim decided herein.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In a claim involving disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that during the period of this appeal, the 
criteria for evaluating hearing loss disability were changed 
effective December 18, 1987.  Evaluations for bilateral 
hearing loss under the criteria in effect prior to December 
18, 1987, ranged from noncompensable to 80 percent based on 
organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by the results of controlled speech reception 
tests or pure tone audiometry reported as a result of VA 
regional office or authorized audiology clinic examinations.  
Under 38 C.F.R. § 4.85, if the results of controlled speech 
reception tests were used, a letter from A to F, designating 
the impairment in efficiency of each ear separately, was 
ascertained from Table VI, which indicated six areas of 
impairment in efficiency.  The literal designation of 
impaired efficiency (A through F) was determined by 
intersecting the horizontal row appropriate for percentage of 
discrimination and the vertical column appropriate for speech 
reception decibel loss.  The percentage of the overall 
evaluation was determinable from Table VII by intersecting 
the horizontal row appropriate for the literal designation 
for the ear having the better hearing and the vertical column 
appropriate to the literal designation for the ear having the 
poorer hearing.  Comparable procedures were delineated when 
using the results of pure tone audiometry.  38 C.F.R. § 4.85 
and Part 4, Diagnostic Codes 6277 to 6297, effective prior to 
December 18, 1987.

The evaluation of hearing loss pursuant to the criteria 
effective on December 8, 1987, is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,000, 3,000 and 
4,000 hertz.  The evaluations derived from the Rating 
Schedule are intended to make proper allowance for 
improvement by hearing aids, and examinations to determine 
any such improvement are unnecessary.  38 C.F.R. § 4.86 
(1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992). 

The Board notes that the newer criteria were also changed, 
effective June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  Under the new 
criteria, when the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of new criteria, but only the former criteria 
are to be applied for the period prior to the effective date 
of new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published 
at 65 Fed. Reg. 33,422 (2000).

With regard to the period from December 3, 1970, to March 15, 
2000, the Board notes that the only evidence upon which a 
disability evaluation can be based is the veteran's discharge 
physical examination report and the results of a VA 
examination conducted in March 1971.  When the results of 
audiological testing are applied to the diagnostic criteria 
applicable at that time, the veteran's hearing fell within 
the literal designations of A for the right ear and B for the 
left, and
a noncompensable evaluation is reached.  The Board also notes 
that even if the current diagnostic criteria were applicable, 
the result would be the same.  Therefore, the Board concludes 
that the noncompensable  rating for the period in question is 
appropriate.

For the period from March 15, 2000, there are three VA 
audiological examinations for consideration.  The results of 
these examinations indicate that the veteran has an 
exceptional pattern of hearing impairment and that 38 C.F.R. 
§ 4.86(b) is for application.  When the average pure tone 
threshold values for each examination are applied to Table 
VIA, Numeric Designation of Hearing Impairment based only on 
Puretone Threshold Average, the numeric designation for each 
ear is VII.  When these numeric designation values are 
applied to Table VII, Percentage Evaluation for Hearing 
Impairment, the disability rating is 40 percent.  
Accordingly, the Board concludes that for the period in 
question, the veteran's bilateral hearing loss disability is 
appropriately evaluated as 40 percent disabling.

In sum, the record demonstrates that the staged ratings 
assigned by the RO are correct.

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The record reflects that the veteran has 
not required frequent periods of hospitalization for this 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment from the veteran's hearing loss 
disability would be to a degree in excess of that 
contemplated by the currently assigned evaluations.  
Therefore, referral of the case for extra-schedular 
consideration is not in order.


(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability during the period from 
December 3, 1970, to March 15, 2000, is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for bilateral hearing loss disability during the period 
beginning March 16, 2000, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

